DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.
The foreign priority application No.108127691 filed on August 05, 2019 in the Republic of China has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mineo et al. (JP 2009-224239, with attached machine translation).
With regard to claims 1 and 7, Mineo et al. teach the battery electrode (1): 
    PNG
    media_image1.png
    310
    138
    media_image1.png
    Greyscale
(fig.1).
	The battery electrode (1) comprises the metal foil (6) and the active material layer (7). The active material layer (7) comprises secondary particles (4) and secondary binder (5). Each secondary particle (4) comprises a plurality of particles of active material (2), a conductive assistant, and a first binder (3)(par.0018 and fig.1).
The secondary particles (5) of Mineo et al. are equivalent to the “plurality of active material balls” in claim 1, wherein:
-the plurality of particles of active material (2) of Mineo et al. are equivalent to the “plurality of first active material particles” in claim 1;
-the conductive assistant of Mineo et al. is equivalent to the “first electrically conductive material” in claim 1; and
-the first binder (3) of Mineo et al. is equivalent to the “inner binder” in claim 1.
Mineo et al. further teach that the active material layer (7) may comprise a conductive auxiliary agent (par.0040), which is equivalent to the “second electrically conductive material disposed outside of the active material balls” in claim 1.
The secondary binder (5) of Mineo et al. is equivalent to the “outer binder adhering the active material balls and the second electrically conductive material” in claim 1.
Mineo et al. further teach that the elastic modulus of the second binder is greater than the elastic modulus of the first binder (par.0021, par.0023). This means that the elastic modulus of the first binder (“inner binder”) is smaller than the elastic modulus of the second binder (“outer binder”), as required in claim 1 of the instant application.
Mineo et al. further show that the secondary particles (5) may comprise 15wt% of acetylene, and the layer (7) may comprise 10wt% of acetylene black, wherein acetylene black is conductive assistant (Example 1, par.0110-0115). It would be expected that the volume content of the first electrically conductive material is greater than the volume content of second electrically conductive material, as required in claim 1.
Mineo et al. do not specifically a layer wherein the elastic modulus of the first binder (“inner binder”) is smaller than the elastic modulus of the second binder (“outer binder”) and the volume content of the first electrically conductive material is greater than the volume content of second electrically conductive material.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such a layer based on Mineo’s teachings regarding the different elastic modulus of the first and second binder, and the amounts of electrically conductive material in the Example 1.
With regard to claim 2, Mineo et al. further teach that the volume expansion of the active material is preferably 5-20% (par.0024). This range overlaps the claimed range.
With regard to claim 3, Mineo et al. teach that the active material particles (2) may be silicon-based active material (par.0029 and par.0110).
With regard to claims 4 and 8, Mineo et al. teach that the active material particles (2) may be silicon (par.0029).
Mineo et al. further teach that the active material particles (2) have an average particle diameter of 1-2m (par.0031), and the secondary particles (4) have an average particle diameter of 1-20m (par.0058).
Mineo et al. do not specifically teach active material particles (2) with an average particle diameter D50 of less than 60% of the diameter of the secondary particles.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use active material particles (2) with an average particle diameter D50 of less than 60% of the diameter of the secondary particles, based on Mineo’s teachings regarding the dimensions of the active material particles (2) and the secondary particles (4).
For example, active material particles (2) with a diameter of 2m forming a secondary particle (4) with a diameter of 20m meet the claim limitations.
With regard to claims 9 and 10, Mineo et al. teach that the first binder (“inner binder”) may be polymide (par.0033). Polyimide is defined as cross-linked polymer on page 6, lines 25-28 of the specification of the instant application.
With regard to claim 11, Mineo et al. further teach that the first binder (“inner binder”) may be polyvinylidene fluoride (PVDF), styrene butadiene rubber. The first binders may be used in combinations of two or more (par.0033).
Polyvinylidene fluoride (PVDF) and styrene butadiene rubber are linear polymers, as defined on page 8, lines 6-9 of the specification of the instant application.
Mineo et al. fail to teach the clamed inner binder.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of polyimide and polyvinylidene fluoride (PVDF) or styrene butadiene rubber as the first binder (“inner binder”), because all these polymers are taught for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious. (MPEP 2144.06. I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)
There are only three possibilities: equal amounts of polyimide and polyvinylidene fluoride (PVDF) or styrene butadiene rubber, more polyimide than polyvinylidene fluoride (PVDF) or styrene butadiene rubber, or less polyimide than polyvinylidene fluoride (PVDF) or styrene butadiene rubber as the first binder (“inner binder”).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture comprising less polyimide than polyvinylidene fluoride (PVDF) or styrene butadiene rubber as the first binder (“inner binder”), with a reasonable expectation of success.
With regard to claim 12, Mineo et al. teach that the second binder (“outer binder”) is the same as the first binder, and the examples of first binder include polyimide (par.0033). The first binders may be used in a combination of two or more (par.0033).
Polyimide is defined as cross-linked polymer on page 6, lines 25-28 of the specification of the instant application.
Mineo et al. fail to teach the claimed inner and outer binders.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use mixtures of polymers including polyimide as the first binder (“inner binder”) and second binder (“outer binder”).
There are only three possibilities: equal volume content of polyimide in the first binder (“inner binder”) and second binder (“outer binder”), more polyimide in the first binder (“inner binder”), or more polyimide in the second binder (“outer binder”).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use mixtures of polymers including polyimide as the first binder (“inner binder”) and second binder (“outer binder”), with a volume content of polyimide in the second binder (“outer binder”) greater than the volume content of polyimide in the first binder (“inner binder”), with a reasonable expectation of success.
With regard to claims 13 and 14, Mineo et al. teach that the second binder (“outer binder”) is the same as the first binder, and the examples of first binder include polyvinylidene fluoride (PVDF) and styrene-butadiene-rubber (par.0033). The first binders may be used in a combination of two or more (par.0033).
Mineo et al. fail to teach the claimed inner and outer binders.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use mixtures of polymers including polyvinylidene fluoride (PVDF) or styrene-butadiene-rubber as the first binder (“inner binder”) and second binder (“outer binder”).
There are only three possibilities: equal volume content of PVDF or styrene-butadiene-rubber in the first binder (“inner binder”) and second binder (“outer binder”), more PVDF or styrene-butadiene-rubber in the first binder (“inner binder”), or more PVDF or styrene-butadiene-rubber in the second binder (“outer binder”).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use mixtures of polymers including PVDF or styrene-butadiene-rubber as the first binder (“inner binder”) and second binder (“outer binder”), with a volume content of PVDF or styrene-butadiene-rubber in the first binder (“inner binder”) greater than the volume content of PVDF or styrene-butadiene-rubber in the second binder (“outer binder”), with a reasonable expectation of success.
With regard to claim 15, the first binder (“inner binder”) and the second binder (“outer binder”) have different elastic modulus, so they are different polymers. It would be expected that different polymers have different hydrogen ion concentrations.
With regard to claim 16, Mineo et al. teach that the electrode active material particles may be used in combinations of two or more (par.0029-0030).
Two different electrode active material meet the claim limitations.
With regard to claim 17, Mineo et al. teach that the negative electrode active materials may be a graphite-based carbon material, such as natural graphite or artificial graphite (par.0029).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mineo et al. (JP 2009-224239, with attached machine translation) as applied to claim 1 above, and further in view of Fukahori (JP 2014-120459, with attached machine translation).
With regard to claims 5 and 6, Mineo et al. teach the layer of claim 1 (see paragraph 5 above), wherein the active material (2) may be a silicon-based active material (par.0029 and par.0110).
Mineo et al. fail to teach the claimed third active material particles.
Fukahori teaches the negative electrode active layer (32) of fig.2:

    PNG
    media_image2.png
    356
    488
    media_image2.png
    Greyscale
.
The layer (32) comprises the first active material (32a), the composite material (32b), and a binder (32f) (par.0039), wherein the composite material (32b) includes a second active material (32c) which is a silicon-based active material, composite binder (32d), and fibrous conductive agent (32c) (par.0009, par.0041).
The first active material (32a) is a carbon-based active material (par.0040).
The binding force between the active materials and the conductive agent is strengthened, and the cycle life is improved (par.0010-0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a carbon-based active material in the layer (7) of Mineo et al., in order to improve the cycle life of the battery.
Fig. 2 of Fukahori shows that the carbon-based material is located outside the composite material (32b) and bound by a binder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722